Citation Nr: 1712893	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to herbicide exposure or service connected glomerulonephritis with proteinuria in the nephrotic range.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to September 1975, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was before the Board in April 2011, October 2013 and February 2015 when it was remanded for further development.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his hypertension is at least as likely as not related to his service connected glomerulonephritis with proteinuria in the nephrotic range.


CONCLUSION OF LAW

The criteria for service connection for hypertension on a secondary basis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal for service connection for hypertension to include as secondary to service connected glomerulonephritis with proteinuria in the nephrotic range there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection for certain chronic diseases, including cardiovascular, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303 (d) (2016). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his hypertension began or is otherwise etiologically related to his military service.  Upon review of the evidence the Board finds that the Veteran is correct and service connection for hypertension is warranted.

The Veteran currently has a diagnosis of hypertension as most recently reported in a April 2015 VA examination, and the Veteran's most recent May 2015 Rating Decision includes the reference that the Veteran is currently service connected for glomerulonephritis and has been service connected for this disease since September 1975, the date of his separation from service.

The only remaining issue is whether the Veteran glomerulonephritis with proteinuria in the nephrotic range is related to his current hypertension.  In a September 1999 medical history report, the examiner noted that the Veteran's past medical history included a diagnosis of hypertension from the 1970's.  Moreover, the Veteran has maintained in his contentions to VA that he was first diagnosed with hypertension in service which is in part corroborated by the Veteran's service treatment records (STRs) which record elevated blood pressure readings of 130/80 in May 1975 and a systolic pressure measured as 132.5 in June 1975.  The Board finds that the Veteran's statements are credible in that they corroborated by the evidence of record and/or made without the potential for pecuniary gain.  The Board also emphasizes that the Veteran's statement that he was diagnosed with hypertension in service is within the scope of his competency to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, supra.  Last, the Board notes that the Veteran's service connected glomerulonephritis with proteinuria in the nephrotic range symptomology includes hypertension.  See Harrison's Principles of Internal Medicine, 2345 (18th ed. 2012).

In sum, the Board finds that the Veteran's statements of a diagnosis of hypertension are credible and by extension, he is competent to repeat a diagnosis he was given in service.  Moreover, the Veteran's statements regarding his hypertension are bolstered by the fact that hypertension is a known manifestation of glomerulonephritis with proteinuria in the nephrotic range.

	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to service connection for hypertension is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


